FILED
                            NOT FOR PUBLICATION                             DEC 1 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


HERBERT ARCE-RETANA, a.k.a.                      No. 13-35549
Herbert Conrado Arce-Retana,
                                                 D.C. No. 2:12-cv-02062-TSZ
               Petitioner - Appellant,

  v.                                             MEMORANDUM*

NATHALIE ASHER, ICE Field Office
Director,

               Respondent - Appellee.


                    Appeal from the United States District Court
                      for the Western District of Washington
                  Thomas S. Zilly, Senior District Judge, Presiding

                          Submitted November 18, 2014**

Before:        LEAVY, FISHER, and N.R. SMITH, Circuit Judges.

       Herbert Arce-Retana appeals pro se from the district court’s final judgment

dismissing with prejudice his 28 U.S.C. § 2241 habeas petition challenging his



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
immigration detention and bond amount. We dismiss the appeal for lack of

jurisdiction.

      We lack jurisdiction to review the district court’s dismissal of Arce-Retana’s

habeas petition because his subsequent departure from the United States following

his release from immigration custody during the pendency of his appeal moots his

requests for release from custody on the condition of bond and for a reduction in

the bond amount. See Mamigonian v. Biggs, 710 F.3d 936, 942 (9th Cir. 2013)

(“Federal courts do not have constitutional authority to decide moot cases.”); see

also Abdala v. INS, 488 F.3d 1061, 1065 (9th Cir. 2007) (dismissing a habeas

petition for mootness, where the petitioner’s deportation “cur[ed] his complaints

about the length of his INS detention” and presented “no collateral

consequences . . . that his original petition could have redressed”).

      DISMISSED.




                                           2                                  13-35549